Citation Nr: 1000525	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-19 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted for 
a claim of entitlement to service connection for a right foot 
disability, secondary to a left great toe bunionectomy.

2.  Whether new and material evidence has been submitted for 
a claim of entitlement to service connection for a right foot 
bunion.

3.  Whether new and material evidence has been submitted for 
a claim of entitlement to service connection for right foot 
pes planus.

4.  Whether new and material evidence has been submitted for 
a claim of entitlement to service connection for a 
lumbosacral strain.

5.  Entitlement to an increased evaluation for status post-
bunionectomy of the left great toe, currently rated at 10 
percent.

6.  Entitlement to an effective date prior to February 14, 
2003 for a grant of service connection for a schizo-affective 
disorder.

7.  Entitlement to special monthly compensation for a right 
foot disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1986 
to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007, June 2008, and November 
2008 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  A November 2002 rating decision denied entitlement to 
service connection for a right foot disability, to include 
secondary to a left great toe bunionectomy; a right foot 
bunion, and right foot pes planus.  In absence of a timely 
appeal, that decision is final.

2.  The evidence submitted since the November 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for a right foot disability, to include 
secondary to a left great toe bunionectomy; a right foot 
bunion, and right foot pes planus.  The evidence also does 
not raise a reasonable possibility of substantiating those 
claims.

3.  A June 1993 rating decision denied entitlement to service 
connection for a lumbosacral strain.  In absence of a timely 
appeal, that decision is final.

4.  The evidence submitted since the June 1993 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a lumbosacral strain, and does not raise a 
reasonable possibility of substantiating that claim.

5.  The Veteran is currently evaluated at the highest 
available schedular rating for status post-bunionectomy of 
the left great toe.

6.  A claim of entitlement to service connection for schizo-
affective disorder was not received prior to February 14, 
2003.

7.  The Veteran is not service connected for a right foot 
disability.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision is final.  New and 
material evidence has not been submitted to reopen the claims 
of entitlement to service connection for a right foot 
disability, secondary to a left great toe bunionectomy; a 
right foot bunion; and right foot pes planus.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 3.159 (2009).

2.  The June 1993 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a lumbosacral strain.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 
3.156(a), 3.159.

3.  The criteria for a schedular rating in excess of 10 
percent for post operative residuals of a left great toe 
bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5280 (2009).

4.  The criteria for an effective date prior to February 14, 
2003 for entitlement to service connection for schizo-
affective disorder have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.400 (2009).

5.  The Veteran is not entitled to an award of special 
monthly compensation for any right foot disability as a 
matter of law.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2007 and October 2008 of the information and 
evidence needed to substantiate and complete a claim.  VA 
informed the Veteran of how disability evaluations and 
effective dates are assigned in March 2006.  

With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The appellant was provided 
with this information in December 2007 and October 2008 
correspondence.

The United States Courts of Appeals for the Federal Circuit 
and for Veterans Claims have held that once a claim is 
granted, the claim is substantiated and additional VCAA 
notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).
 
VA provided the Veteran with adequate notice of how effective 
dates are assigned in March 2006.  In the June 2009 
supplemental statement of the case, the RO provided a 
detailed analysis for why the effective date of February 14, 
2003, was assigned.  The Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
the claim for an earlier effective date and has provided 
argument as to why he warrants an earlier effective date.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including private medical records, Social Security 
Administration records, and affording the Veteran with 
examinations.  There is not a scintilla of evidence that any 
VA error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

New and Material Evidence

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-
connected disease.  38 C.F.R. § 3.310(b).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

In a November 2002 rating decision entitlement to  service 
connection for a right foot disability secondary to a left 
great toe bunionectomy was denied because there was no 
evidence that his right foot disorder was caused by a left 
great toe disability.  He was also denied entitlement to 
service connection for a right foot bunion and right foot pes 
planus because there was no evidence that his right foot 
disabilities were aggravated by active duty service.  Id.  
Thus, for evidence to be new and material, it must show that 
the Veteran's right foot disabilities are caused or 
aggravated by the service-connected left great toe 
disability, or evidence that they were incurred or aggravated 
during active duty service.  

In a June 1993 rating decision the Veteran was denied 
entitlement to service connection for a lumbosacral strain 
because there was no evidence that his disability was 
incurred during active duty service.  Therefore, to reopen 
this claim he must show a relationship between active duty 
service and the claimed disorder.

The Veteran has not submitted such evidence.  The record is 
silent for any competent evidence addressing the etiology of 
his right foot disabilities.  Since November 2002, the 
Veteran submitted some duplicate evidence, however, by 
definition duplicate evidence is not new and/or material 
evidence.  Reports from a VA Medical Center show that the 
Veteran injured his right Achilles tendon in June 2007 while 
dribbling a ball and underwent repair surgery in July 2007.  
There is no indication that this injury was secondary to his 
service-connected left great toe disability.  Further, no 
evidence has been submitted indicating that the Veteran's 
right foot bunion and/or pes planus were incurred or 
aggravated by active duty service.

Regarding the claim of entitlement to service connection for 
a lumbosacral strain, the appellant has not submitted any 
evidence establishing a relationship between this disorder 
and his active duty service.  VA treatment records also fail 
to show any connection between a lumbosacral strain and 
military service.  The Veteran submitted an April 2006 record 
from a private chiropractor noting a diagnosis of a lumbar 
strain/sprain and a lumbar facet syndrome.  The chiropractor 
noted that the Veteran had injured his spine in April 2006, 
and he was released from care in October 2006.  The 
chiropractor attributed the Veteran's back disabilities to 
his traumatic injuries from an accident in April 2006.  No 
reference to any injury to the lumbosacral spine during 
active duty service was made.

Without new and material evidence, the Veteran's service-
connection claims cannot be reopened.  Hence, these claims 
must be denied.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2009).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

The Veteran's left great toe disability is not listed in the 
Diagnostic Code, and he has been rated by analogy under 38 
C.F.R. § 4.71a, Diagnostic Code 5280.  38 C.F.R. § 4.20.  
Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, covering 
unilateral hallux valgus, a 10 percent rating is warranted 
for severe unilateral hallux valgus, if equivalent to an 
amputation of the great toe.  A 10 percent evaluation is also 
assigned for post operative residuals of a hallux valgus 
where there is a resection of the metatarsal head.  A higher 
rating is not warranted under this Diagnostic Code.  

Higher ratings are warranted under Diagnostic Codes covering 
foot disabilities including flatfoot (Diagnostic Code 5276), 
clawfoot (Diagnostic Code 5278), malunion or nonunion of 
tarsal or metatarsal bones (Diagnostic Code 5283), or a 
moderately severe foot injury (Diagnostic Code 5284); 
however, such Diagnostic Codes are unrelated to the Veteran's 
service-connected left great toe disability.  As the 
Veteran's disability is related to hallux valgus and 
associated surgeries, his service-connected disability is 
most appropriately rated under Diagnostic Code 5280.

The Veteran believes he is entitled to a rating in excess of 
10 percent for status post-bunionectomy of the left great 
toe.  The Board disagrees.  The Board also finds that the 
Veteran's symptoms do not warrant referral for consideration 
of a higher rating based on extraschedular consideration.

An April 2008 podiatry note noted that the Veteran completed 
physical therapy since a May 2007 left first 
metacarpophalangeal joint cheilectomy and received inserts.  
The Veteran reported pain and some stiffness, but that he was 
doing "much better."  An examination showed that the left 
great toe surgical site was well coapted, with no open areas, 
no signs of infection, very mild edema, no erythema, and no 
pain with left first metacarpophalangeal joint.  Range of 
motion was approximately 25 degrees dorsiflexion with no pain 
or crepitus.  He had a diffuse callus on the submetatarsal 
head on the second and third left toe, with long second and 
third hammered digits.

A November 2008 VA examination noted that the Veteran 
reported pain in the bunion area mainly with standing and 
walking.  Stiffness was reported.  There was no reported 
weakness, swelling, heat, redness, fatigability, or lack of 
endurance.  No periods of flareups were found.  Shoe inserts 
were used for flatfeet, but no other corrective or supportive 
devices were used.  No reported effects on the Veteran's 
daily activities were found.  The Veteran reported pain when 
standing for more than 10 minutes and walking more than one 
or two blocks.  

Physical examination revealed no objective evidence of 
painful motion, edema, instability, or weakness.  The great 
toe was tender to palpation, but the Veteran walked with a 
normal gait.  The Veteran had callosities under the second 
and third submetatarsal heads with no breakdown, or unusual 
shoe wear pattern that would indicate abnormal weight 
bearing.  No hammertoes, high arch, clawfoot, or other 
deformity was found.  There was no angulation and 
approximately 20 degrees of dorsiflexion at the first 
metatarsophalangeal joints.  There was active motion in the 
metatarsophalangeal joint of the great toe.  X-rays showed no 
evidence of acute fracture or dislocation.  Soft tissue 
calcification was not demonstrated.  Incidental finding was 
evidence of prior osteotomy and partial joint replacement at 
the based of the first proximal phalanx.  The Veteran was 
diagnosed with hallux valgus status post-repair with residual 
hallux rigidus with very mild residual functional 
impairments.

At a November 2008 podiatric follow-up the Veteran reported 
shooting pain in his left foot along the big toe and instep.  
He also complained of pain under the ball of his foot where a 
large callous had formed.  Left first metacarpophalangeal 
motion was significantly decreased with 20 degrees of 
dorsiflexion, and pain at the end of plantar flexion and 
dorsiflexion.  No crepitus was noted.  The Veteran had a 
shortened left hallux, long second digit bilaterally with 
flexible contracture noted at the proximal interphalangeal 
joint.  There was no pain on palpation of the left first 
metacarpophalangeal joint.  Pain was found on the 
submetatarsal heads of the second and third toe on the left 
foot.  The Veteran was diagnosed with hallux rigidus and pes 
planus, both bilaterally.

The Veteran is not entitled to an evaluation in excess of 10 
percent for his status post-bunionectomy of the left great 
toe.  As noted above, he is currently rated at the highest 
rating available under 38 C.F.R. § 4.71a, Diagnostic Code 
5280, and he does not qualify for a higher rating under a 
separate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-84.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1). 
 While the Veteran is currently evaluated as unemployable due 
to his schizo-affective disorder, the evidence shows that his 
left great toe disorder does not cause a marked interference 
with employment.  See November 2008 VA examination report 
(diagnosing hallux valgus status post-repair with residual 
hallux rigidus with very mild residual functional 
impairments).  The Veteran has undergone two surgeries for 
his left foot disability in 17 years, but this does not 
amount to "frequent" periods of hospitalization.  Further, 
the Veteran has been adequately compensated for any periods 
of hospitalization and convalescence.  He was granted 
temporary total evaluation for his two surgeries in June 2001 
and May 2007.  The schedular criteria also sufficiently 
compensate the Veteran for the nature and extent of severity 
of the disability at issue.  The Veteran has been rated at 10 
percent for his status post-bunionectomy of the left great 
toe for 17 years, indicating that he suffers from persistent 
symptoms classified in the Diagnostic Code as severe and 
equivalent to amputation of the great toe.  This is fully 
representative of the extent of his disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for referral for consideration of 
extraschedular rating.

For these reasons, the Veteran's claim for an increased 
evaluation of status post-bunionectomy of the left great toe 
is denied.

Earlier Effective Date

In a March 2007 rating decision, the Veteran was granted 
entitlement to service connection for schizo-affective 
disorder, and assigned a 100 percent evaluation, effective 
February 14, 2003, the date of receipt by VA of his service-
connection claim.  The Veteran argues that he is entitled to 
an effective date prior to February 14, 2003. 

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation similarly states that the effective date of 
service connection "will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (emphasis added).

The Veteran submitted a claim of entitlement to service 
connection for posttraumatic stress disorder in July 1998.  
He argues that this claim was never adjudicated and should be 
the effective date for grant of entitlement to service 
connection for schizo-affective disorder.  The evidence leads 
the Board to disagree.

While the Veteran submitted a claim of entitlement to service 
connection  for posttraumatic stress disorder in July 1998, 
that claim was denied in an October 1998 rating decision.  
That rating decision was not appealed, and it is therefore 
final.  38 U.S.C.A. § 7105.  

The Veteran also submitted a claim for posttraumatic stress 
disorder in July 2001, which was denied in a November 2002 
rating decision.  It was not appealed, and therefore that 
rating decision is also final.  Id.

Between the November 2002 rating decision and the February 
2003 claim of entitlement to service connection for schizo-
affective disorder, the Veteran submitted nothing that could 
constitute an informal claim of entitlement to service 
connection for a schizo affective disorder.  38 C.F.R. § 
3.155 (2009).  It is also very clear that the February 2003 
claim could not be interpreted as a notice of disagreement 
for the November 2002 rating decision denying posttraumatic 
stress disorder.  See February 2003 claim (noting only "[The 
Veteran] wishes to apply for service[-] connected disability 
for schizo-affected (sic) disorder.  He is being treated for 
this condition at the West Haven VAMC").  Thus, the 
Veteran's date of claim of entitlement to service connection 
for a schizo-affective disorder was February 14, 2003.

Notably, the record shows that entitlement to benefits did 
not arise until February 2007, when the Veteran was afforded 
a VA examination, and a positive nexus opinion was provided.  
Until that time, only a speculative opinion had been 
provided.  Cf. October 2002 VA examination.  Although 
entitlement did not arise until February 2007, the RO 
assigned an effective date from the date of VA's receipt of 
his February 2003 claim.  Without addressing the propriety of 
the effective date assigned, by law, the Veteran is not 
entitled to an effective date earlier than the date of the 
receipt of his claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Therefore, his claim is denied.



Special Monthly Compensation

The Veteran is currently service connected for schizo-
affective disorder with symptoms of posttraumatic stress 
disorder, rated as 100 percent disabling; neuralgia of the 
right arm and hand associated with right shoulder tendonitis, 
rated as 40 percent disabling; right shoulder tendonitis, 
rated as 20 percent disabling; status post-failed 
interphalangeal joint fusion with malunion of the left thumb, 
rated as 10 percent disabling; postoperative scar of the left 
foot, rated as 10 percent disabling, and status post-
bunionectomy of the left great toe, rated as 10 percent 
disabling.  The Veteran is currently receiving special 
monthly compensation based on his 100 percent rated 
disability coupled with his combined rating of the remaining 
disabilities as 60 percent or more.

The Veteran claims entitlement to an additional special 
monthly compensation based on his right foot disabilities.  
The Veteran is not service-connected for any right foot 
disability.  Therefore, he is not entitled to any special 
monthly compensation based on his right foot as a matter of 
law.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right foot 
disability, as secondary to a left great toe bunionectomy.  
The petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right foot 
bunion.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for right foot pes 
planus.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for lumbosacral 
strain.  The petition to reopen is denied.

Entitlement to an increased evaluation of a status post-
bunionectomy of the left great toe in excess of 10 percent is 
denied.

Entitlement to an effective date prior to February 14, 2003 
for a grant of service connection for schizo-affective 
disorder is denied.

Entitlement to additional special monthly compensation based 
on a right foot disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


